Cite as 2014 Ark. 395

                   SUPREME COURT OF ARKANSAS
                                          No.   CV-13-763

                                                     Opinion Delivered   September 25, 2014

CONRAY CARROLL                                       PRO SE APPEAL FROM THE
                                 APPELLANT           JEFFERSON COUNTY CIRCUIT
                                                     COURT
V.                                                   [NO. 35CV-13-279]

RAY HOBBS, DIRECTOR, ARKANSAS                        HONORABLE JODI RAINES DENNIS,
DEPARTMENT OF CORRECTION                             JUDGE
                       APPELLEE
                                                     AFFIRMED.


                                         PER CURIAM


       In 1997, judgment was entered reflecting that appellant Conray Carroll had entered a plea

of guilty to rape for which he was sentenced as a habitual offender to 720 months’

imprisonment. In 2013, appellant filed in the Jefferson County Circuit Court a pro se petition

for declaratory judgment and for writ of mandamus against the Director of the Arkansas

Department of Correction (“ADC”), in whose custody appellant was being held. The circuit

court dismissed the petition, and appellant brings this appeal from the order.1

       We review the action of the circuit court de novo, and we will uphold the circuit court’s

decision in a declaratory judgment and mandamus action unless it is clearly erroneous. See

       1
         This court will consider only those issues raised below. If an issue was not raised in the
petition, or if the support for an issue was not included in the petition, the trial court did not
have the opportunity to rule on the issue or to consider the grounds advanced in support of the
issue, and this court will not consider issues on which there was no ruling below or arguments
in support of a claim that are advanced for the first time on appeal. See Girley v. Hobbs, 2014 Ark.
325, ___ S.W.3d ___ (per curiam).
                                      Cite as 2014 Ark. 395

Crawford v. Cashion, 2010 Ark. 124, 361 S.W.3d 268 (per curiam).

       Appellant argued in the petition that the application of Arkansas Code Annotated section

16-93-611 (Supp. 1995) to his sentence was an unconstitutional “sentence enhancement” illegally

applied by the ADC without a court order. The judgment-and-commitment order in appellant’s

case reflects that he was sentenced as a habitual offender under Arkansas Code Annotated

section 5-4-501(c). His sentence is also subject to the provisions of Arkansas Code Annotated

section 16-93-611(a)(1), whereby he is required to serve at least seventy percent of his sentence

before being eligible for parole or transfer, and which states that the seventy-percent

requirement applies notwithstanding any law allowing the award of meritorious good time or any

law to the contrary. His eligibility for parole was determined by the law in effect at the time the

offense was committed in 1996. See Boles v. Huckabee, 340 Ark. 410, 12 S.W.3d 201 (2000).

        The purpose of the declaratory-judgment statutory scheme is to settle and to afford relief

from uncertainty and insecurity with respect to rights, status, and other legal relations. McCutchen

v. City of Ft. Smith, 2012 Ark. 452, 425 S.W.3d 671. This court has held that there are four

requisite conditions before declaratory relief may be granted: (1) there must exist a justiciable

controversy; (2) the controversy must be between persons whose interests are adverse; (3) the

party seeking relief must have a legal interest in the controversy; (4) the issue involved in the

controversy must be ripe for judicial determination. Ark. Dep’t of Human Servs. v. Ross-Lawhon,

290 Ark. 578, 721 S.W.2d 658 (1986). Here, appellant failed to state a basis for declaratory

judgment under Arkansas Code Annotated sections 16-111-101 to -111 (Repl. 2006). Without

establishing a right to declaratory judgment, appellant provided no basis for a writ of mandamus



                                                 2
                                       Cite as 2014 Ark. 395

to issue. Cridge v. Hobbs, 2014 Ark. 153 (per curiam); see also Crawford, 2010 Ark. 124, 361 S.W.3d
268. The purpose of a writ of mandamus is to enforce an established right or to enforce the

performance of a duty. Banks v. Hobbs, 2013 Ark. 377 (per curiam). A writ of mandamus is

issued by this court only to compel an official or a judge to take some action, and, when

requesting a writ, a petitioner must show a clear and certain right to the relief sought and the

absence of any other remedy. Id. A writ of mandamus will not lie to control or review matters

of discretion. Id.; see also Aguilar v. Lester, 2011 Ark. 329 (per curiam).

       Appellant argues that the appellee has denied him due process of law by applying the

statutes at issue to his case. There is, however, no constitutional right or entitlement to parole

that would invoke due-process protection. Cridge, 2014 Ark. 153; see also Michalek v. Lockhart,

292 Ark. 301, 730 S.W.2d 210 (1987). Moreover, we have held that section 16-93-611 does not

violate the right to equal protection, see Gardner v. Hobbs, 2013 Ark. 439 (per curiam), and

appellant has failed to cite any convincing authority otherwise.

       As to appellant’s contention that a trial court order was required before the ADC could

apply certain statutes to appellant’s parole-eligibility status, parole eligibility is not within the

purview of the trial court. See Mitchem v. Hobbs, 2014 Ark. 233 (per curiam) (citing Thompson v.

State, 2009 Ark. 235 (per curiam) (holding that, because determining parole eligibility is the

prerogative of the ADC, the trial court would not have had authority to place conditions as to

parole eligibility on the sentence pronounced).

       The arguments raised by appellant in his petition and in this appeal stem primarily from

his erroneous characterization of section 16-93-611 as an enhancement statute. Parole-eligibility



                                                  3
                                         Cite as 2014 Ark. 395

determinations by the ADC do not constitute a modification of a prison sentence. Cridge, 2014
Ark. 153. The determination of parole eligibility is solely within the province of the ADC.

Aguilar, 2011 Ark. 329. This court has repeatedly held that the ADC, not the sentencing court,

determines parole eligibility. See Pitts v. Hobbs, 2013 Ark. 457 (per curiam) (rejecting the

argument that a parole-eligibility statute cannot be applied to a sentence absent some reference

to the particular statute on the judgment-and-commitment order); Stephens v. Hobbs, 2012 Ark.
332 (per curiam) (rejecting appellant’s due-process argument that a parole-eligibility statute

should not apply when the jury, the court, and the appellant were unaware of the statute and did

not intend for it to apply to the judgment); Johnson v. State, 2012 Ark. 212 (per curiam) (holding

that parole eligibility falls clearly within the domain of the executive branch and specifically the

ADC, as fixed by statute); Thompson v. State, 2009 Ark. 235 (per curiam) (holding that, because

determining parole eligibility is the prerogative of the ADC, the trial court would not have had

authority to place conditions as to parole eligibility on the sentence announced); see also Abdullah

v. Lockhart, 302 Ark. 506, 790 S.W.2d 440 (1990); Fain v. State, 286 Ark. 35, 688 S.W.2d 940

(1985).

          Here, appellant pled guilty to rape committed in 1996, an offense referenced in section

16-93-611, and the ADC correctly applied section 16-93-611 to appellant’s sentence to

determine his parole-eligibility date. Section 16-93-611, in effect when appellant committed the

offenses, stated as follows:

          Notwithstanding any law allowing the award of meritorious good time or any other law
          to the contrary, any person who is found guilty of or who pleads guilty or nolo
          contendere to . . . rape, § 5-14-103, shall not be eligible for parole until the person serves
          seventy percent (70%) of the term of imprisonment to which the person is sentenced.

                                                        4
                                      Cite as 2014 Ark. 395


       We have recognized that this version of section 16-93-611 does not allow for parole or

transfer until a person who has been found guilty of, or who pleads guilty or nolo contendere

to, designated crimes has served seventy percent of his sentence. Ritter v. Hobbs, 2014 Ark. 68

(per curiam); Anderson v. Hobbs, 2013 Ark. 354 (per curiam).

       Appellant also asserts that it was error for him to be subjected to two statutes governing

parole eligibility. He argues that either the 100-percent requirement of section 5-4-501(c) or the

70-percent requirement of section 16-93-611(a)(1) must apply to him. He argues for the

application of section 5-4-501(c), presumably because it would require him to serve his sentence

until he reached the age of fifty-five before being eligible for parole, which would be more

favorable to him.2

       Appellant was sentenced under the provisions of Acts 1009 and 1101 of 1995, codified

at section 5-4-501(c). Under the statute, rape is one of the felonies enumerated by section 5-14-

103 as a serious felony involving violence. However, the provision of section 5-4-501(c) denying

parole or transfer eligibility to the defendant convicted of a serious felony involving violence was

abrogated by section 16-93-1302(f) (Supp. 1995), which stated that inmates sentenced under the

provisions of section 5-4-501(c) or 5-4-501(d) for serious violent felonies may be considered

eligible for parole or community-punishment transfer upon reaching regular parole or transfer

eligibility, but only after reaching a minimum age of fifty-five. As stated, appellant’s sentence


       2
        Appellant cites an opinion issued by the Arkansas Attorney General as support for the
assertion, but such opinions are not binding precedent. See Ark. Prof’l. Bailbondsman Licensing Bd.
v. Oudin, 348 Ark. 48, 69 S.W.3d 855 (2002); see also Thompson v. Hall, 2012 Ark. 66, 359 S.W.3d
387.

                                                 5
                                      Cite as 2014 Ark. 395

was also subject to section 16-93-611(a)(1) which required him to serve seventy percent of his

sentence.

       Appellant’s contention that only one statute can apply to his parole eligibility is not well

founded. The applicable provision of section 16-93-611(a)(1) (Act 1326 of 1995) was enacted

after the applicable provisions of sections 5-4-501(c) and 16-93-1302(f) in the same legislative

session, and the legislature is presumed to have been aware of the prior Acts from that same

legislative session. See Brock v. Townsell, 2009 Ark. 224, 309 S.W.3d 179. Section 16-93-611(a)(1)

specifically provides that the seventy-percent requirement applies to rape convictions

notwithstanding any law allowing the award of meritorious good time or any other law to the

contrary. Accordingly, the provision applies to the “regular parole or transfer eligibility” referred

to in section 16-93-1302(f) for a person convicted of rape and sentenced under section 5-4-

501(c). As further indication of legislative intent, section 16-93-611 was amended in 1997 by

Act 1197 to clarify that the seventy-percent requirement did apply to a sentence prescribed

under section 5-4-501(c). See Rosario v. State, 319 Ark. 764, 874 S.W.2d 888 (1995) (clarification

made by subsequent amendment may indicate legislative intent). Statutes relating to the same

subject should be read in a harmonious manner if possible. Gardner, 2013 Ark. 439. All

legislative acts relating to the same subject matter are said to be in pari materia and must be

construed together and made to stand if they are capable of being reconciled. Id. (citing Hobbs

v. Baird, 2011 Ark. 261); Sesley v. State, 2011 Ark. 104, 380 S.W.3d 390. Repeals by implication

are strongly disfavored by the law, and a statute will be impliedly repealed in Arkansas only

when two enactments cannot stand together. Cox v. State, 365 Ark. 358, 229 S.W.3d 883 (2006).



                                                 6
                                     Cite as 2014 Ark. 395

Repeal by implication is recognized in only two situations: (1) where the statutes are in

irreconcilable conflict, and (2) where the legislature takes up the whole subject anew, covering

the entire subject matter of the earlier statute and adding provisions clearly showing that it was

intended as a substitute for the former provision. Gardner, 2013 Ark. 439 (citing Thomas v. State,

349 Ark. 447, 79 S.W.3d 347(2002)). Appellant did not demonstrate that both the statutory

provisions requiring him to be fifty-five years of age and also to have served seventy percent of

his sentence should not have been applied to his parole or transfer eligibility or that he was

entitled to any relief by means of a declaratory judgment or a writ of mandamus on any ground

raised in his petition.

       Affirmed.

       Conray Carroll, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee.




                                                7